Citation Nr: 0627372	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 18, 2002, 
for the grant of entitlement to a total rating for post-
traumatic stress disorder with depression.


REPRESENTATION

Appellant represented by:  Colorado Division of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which increased the veteran's rating for 
post-traumatic stress disorder from 50 percent to 100 
percent, a total rating; the RO granted an effective date of 
July 18, 2002, the date of the veteran's claim for increased 
compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a recent decision by United States Court of Appeals for 
Veterans Claims (Court), it was determined that the notice 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
must apply to all five elements of a service-connection 
claim, including degree of disability and assignment of an 
effective date to any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In an August 2002 
letter, the veteran was given specific notice of his rights 
and responsibilities with respect to an increased rating 
claim.  The veteran, however, was not provided notice 
regarding the assignment of an effective date.  The Board 
concludes that the effect of this notice deficiency is 
prejudicial to the veteran.  Given notice of how the 
effective date is determined, the veteran may have provided 
an argument/evidence demonstrating entitlement to an earlier 
effective date.  Therefore, this matter must be remanded so 
that proper notice may be provided to the veteran and any 
necessary development performed.

The Board sent the veteran notice in July 2006 that his 
representative was retiring from the practice of law.  The 
veteran was provided the opportunity to select another 
representative.  The veteran returned a signed VA Form 21-22 
electing the Colorado Division of Veterans Affairs as his new 
representative.  Upon remand, the Colorado Department of 
Veterans Affairs should be provided the opportunity to review 
the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
notice must contain the provisions with 
respect to the assignment of effective 
dates.  In addition, perform any and all 
development deemed necessary as a result 
of any response received from the 
veteran.

2.  The veteran's new representative, the 
Colorado Division of Veterans Affairs, 
should be afforded adequate time and 
opportunity to review the veteran's 
claims file as the organization has not 
yet had an opportunity to be acquainted 
with the veteran's appeal.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the veteran is not 
satisfied with the result, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


